Citation Nr: 1613464	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to September 1971, to include duty in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims were before the Board were remanded in December 2012 for procedural and evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required. 

During a February 2014 VA examination, the Veteran reported that he used insulin for his diabetes, and reported that he did not regulate activities. However, during a December 2015 VA examination, the examiner also checked "no" with respect to activity regulation, but also noted that the Veteran had "difficulty" with strenuous activity in the context of occupational functioning.  It was also noted that this manifested with the Veteran fatiguing easily because of diabetes.  

Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 (2007). The medical evidence appears to be in conflict with respect to the existence of "regulation of activities" within the meaning of VA regulations.  

The medical development as to the claim of service connection for hypertension is also conflicting. In December 2015, the examiner noted that the Veteran experienced chronic renal disease in addition to hypertension and diabetes.  However, the examiner opined that "the claimant's hypertension is multifactorial and it is not possible to assign diabetes as the sole etiology."  There was no additional clarification associated with this report as to why such an opinion could not be made, and the examiner made no opinion with respect to any potential aggravating relationship between hypertension and service-connected diabetes.  

The examiner referenced VA clinical records of November 2013 and July 2015, which noted treatment in the "kidney hypertension clinic."  This notation suggests that the Veteran may have renal hypertension, in addition to essential hypertension. The examiner also stated that she was unable to attribute the "sole" cause of hypertension to service-connected diabetes. However, VA treatment records in the record are dated through June 2015 and the VA examiner had access to more recent evidence than what the Board holds.  As all federal records are deemed to be in constructive possession of the Board, VA treatment records from June 2015 to the present must be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Renal hypertension is more likely to be a manifestation of diabetes, and thus, by noting this, and by noting that there is a "multifactorial" grouping of issues causing the present hypertension (of which diabetes might, potentially, be a part), the issue as to a secondary relationship between hypertension and service-connected diabetes has not been adequately addressed by an examination of record.  See Nieves-Rodriguez at 22.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any other medical or non-medical evidence. Obtain VA treatment records for the Veteran from June 2015 to the present.  Should no treatment records be found after an exhaustive search, annotate the record.  

2.  Schedule the Veteran for comprehensive VA internal medicine examinations to address the following:

a)  What is the current level of severity associated with the Veteran's service-connected diabetes mellitus?  

The examiner must determine the extent of any regulation of activities associated with the diabetes, to include as to if the condition mandates restriction of any type of strenuous occupational or recreational activities.  The previous notation of difficulty in strenuous activities associated with occupational functioning should be addressed, with an associated explanation, as to if such difficulty arises to the level of avoidance of such activity.  

b)  Is any current hypertension (essential and/or renal hypertension) had causal origins, either directly or by aggravation, with the Veteran's service-connected diabetes mellitus?  The examiner should note the previous description of the Veteran's hypertension as being of a "multifactorial" origin, and should note that if any one of these factors is the result of service-connected diabetes (regardless of the contribution of other non-service-connected disabilities).  

Each opinion must be associated with a fully-developed explanation on the reasoning behind the examiner's assessments.  Conclusory or otherwise inadequate explanations are not acceptable and will require additional remand for remedial compliance.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




